DETAILED ACTION
This office action is in response to application 16/480,509, filed on 07/24/2019.
Claims 1-9 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claims 1 and 7
“a braking unit configured to brake a vehicle”. Examiner interprets a braking unit as a vehicle brake as outlined in P. [0022] of Applicant’s specification. 
“an obstacle detection unit configured to detect an obstacle in front of the vehicle”. Examiner interprets support for this limitation is found in P. [0017] and [0018] of Applicant’s specification, and interprets this as any sensor for detecting an obstacle.
“an acquisition unit configured to acquire position information indicating a position of the vehicle”. Examiner interprets an acquisition unit as a GPS or other device capable of receiving a GPS signal as outlined in P. [0026] of Applicant’s specification.
Regarding claim 3
“a traveling speed measurement unit configured to measure a traveling speed of the vehicle”. Examiner interprets a traveling speed measurement unit as a speed sensor as outlined in P. [0017] of Applicant’s specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7-9, the claims recite “the vehicle” after claim 7 recites “each of a plurality of vehicles”. It is therefore unclear which vehicle “the vehicle” refers to. Examiner recommends either removing “each of a plurality of vehicles”, or moving said limitation to its own dependent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyoda et al. (US 20160364921), hereinafter Iyoda.

Regarding claim 1, Iyoda discloses a vehicle control device comprising:
a braking unit configured to brake a vehicle (see at least Iyoda P. [0154]: “equipment or specification of the vehicle (a brake mechanism”);
an obstacle detection unit configured to detect an obstacle in front of the vehicle (see at least Iyoda P. [0088]: “For example, the first instruction value generating part 810 calculates, based on detection information (obstacle information) from the forward radar sensor 81-1”);
a braking control unit configured to control a brake of the vehicle by the braking unit (see at least Iyoda P. [0081]: “Further, the vehicle information to be written is control instruction values generated by a brake ECU, the vehicle information generating part may be implemented by the brake ECU in the on-vehicle electronic device group 8.  It is noted that the vehicle information to be written may be images captured by an on-vehicle image sensor (camera), detection information of an on-vehicle radar sensor, an accelerator signal, control instruction values for a drive apparatus, histories of states of flags related to various controls, diagnosis information, a state of an on-vehicle battery, etc.”) based on a detection condition of the obstacle (see at least Iyoda P. [0088]: “For example, the first instruction value generating part 810 calculates, based on detection information (obstacle information) from the forward radar sensor 81-1, a time before the collision of the vehicle with respect to the forward obstacle, that is to say, ITC (Time To Collision).  Then, the first instruction value generating part 810 outputs an automatic brake operation demand (instruction) via the wired transmission/reception part when the TTC becomes less than or equal to a predetermined threshold Th1.”);
an acquisition unit configured to acquire position information indicating a position of the vehicle (see at least Iyoda P. [0079]: “It is noted that, in the following, as an example, it is assumed that the detection/measurement devices 81 include a GPS (Global Positioning System) receiver that calculates the vehicle position.”); and
a storage control unit configured to store, in a storage unit, braking history information that includes the position information acquired when the brake of the vehicle is performed by the braking unit under control of the braking control unit (see at least Iyoda P. [0085]: “The vehicle events are behaviors of the vehicle caused by control values calculated for controlling the vehicle, operation signals generated in response to operations of vehicle occupants, etc., for example.  There are various vehicle events, and thus the types of the vehicle events to be detected are predetermined according to an analysis purpose, etc. For example, the types of the vehicle events to be detected include … a sudden braking operation that could cause ABS (Antilock Brake System) to be operated if it were performed under rainy situations, an emergency braking operation that is more emergent than the sudden braking operation, and a sudden steering operation.”; P. [0115]-[0119]: “Here, the information that represents the four items described hereinafter can be used as the first information to determine whether the information acquisition condition described hereinafter is met.  It is noted that the term "vehicle event" in the following (1) through (4) means the vehicle event that the vehicle event detection part 101 detects. (1) a surrounding circumstance of the vehicle at the detection timing of the vehicle event (referred to as "a first item", hereinafter).  (2) a state of the vehicle at the detection timing of the vehicle event (referred to as "a second item", hereinafter). (3) a type of the vehicle event (referred to as "a third item", hereinafter). (4) a past detection situation (history) of the same type of the vehicle event (referred to as "a fourth item", hereinafter).”; P. [0123]: “Further, the first information acquisition part 1041 can identify the position (i.e., a detection position of the vehicle event) of the vehicle at the detection timing of the vehicle event based on information that can be obtained via the wired transmission/reception part 25 from the element of the on-vehicle electronic device group 8.”).

Regarding claim 2, Iyoda discloses the device of claim 1.
Iyoda further discloses a communication unit configured to communicate with an external device including the storage unit (see at least Iyoda P. [0080]: “The on-vehicle electronic device group 8 includes elements that are capable of communicating with the information record ECU 7 via the wired transmission/reception part 25 in a bidirectional manner.  Further, when the information record ECU 7 includes the second wireless transmission/reception part, the on-vehicle electronic device group 8 may include elements that are capable of communicating with the information record ECU 7 via the second wireless transmission/reception part in a bidirectional manner.”; p. [0340]: “(1) An on-vehicle device installed in a vehicle, the on-vehicle device being configured to communicate with a server disposed remotely from the vehicle in a bidirectional manner”),
wherein the storage control unit stores the braking history information into the storage unit via the communication unit (see at least Iyoda P. [0085]: “the types of the vehicle events to be detected include … a sudden braking operation that could cause ABS (Antilock Brake System) to be operated if it were performed under rainy situations, an emergency braking operation that is more emergent than the sudden braking operation, and a sudden steering operation.”; P. [0115]-[0119]: “Here, the information that represents the four items described hereinafter can be used as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term "vehicle event" in the following (1) through (4) means the vehicle event that the vehicle event detection part 101 detects. … (4) a past detection situation (history) of the same type of the vehicle event (referred to as "a fourth item", hereinafter).”; P. [0133]: “(4) With respect to the fourth item information, the first information acquisition part 1041 can identify the past detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see FIG. 7) stored in the recording area in the first storage 110.”; P. [0019]-[0021]: “the server includes … a second storage configured to store an information acquisition condition that is predetermined to be determined based on determination purposes information, the determination purposes information including at least one of timing-based information relevant to the detection timing of the vehicle event, type information relevant to a type of the vehicle event, and configuration information relevant to a vehicle configuration that has influence on the vehicle event”).

	Regarding claim 3, Iyoda discloses the device of claim 1.
	Iyoda further discloses a traveling speed measurement unit configured to measure a travelling speed of the vehicle (see at least Iyoda P. [0026]: “According to one aspect of the present invention, the vehicle information generating part generates vehicle information representing a state of the vehicle.  The term "state of the vehicle" covers a concept that includes a movement state of the vehicle (acceleration, speed, etc.)” *Examiner further notes that vehicle speed sensors are common and well known in the art.),
(see at least Iyoda P. [0115]-[0119]: “Here, the information that represents the four items described hereinafter can be used as the first information to determine whether the information acquisition condition described hereinafter is met.  It is noted that the term "vehicle event" in the following (1) through (4) means the vehicle event that the vehicle event detection part 101 detects. (1) a surrounding circumstance of the vehicle at the detection timing of the vehicle event (referred to as "a first item", hereinafter).  (2) a state of the vehicle at the detection timing of the vehicle event (referred to as "a second item", hereinafter).”; P. [0125]: “(2) With respect to the second item information, the first information acquisition part 1041 can identify the state of the vehicle at the detection timing of the vehicle event based on the vehicle information that can be obtained from the on-vehicle electronic device group B via the wired transmission/reception part 25.  Specifically, the first information acquisition part 1041 can identify the state of the vehicle at the detection timing of the vehicle event by obtaining predetermined vehicle information from the on-vehicle electronic device group 8 when the vehicle event detection part 101 detects the vehicle event.”).
	
	Regarding claim 4, Iyoda discloses the device of claim 1.
	Iyoda further discloses wherein the obstacle detection unit calculates a time to collision indicating a time until the vehicle collides with the obstacle (see at least Iyoda P. [0088]: “For example, the first instruction value generating part 810 calculates, based on detection information (obstacle information) from the forward radar sensor 81-1, a time before the collision of the vehicle with respect to the forward obstacle, that is to say, ITC (Time To Collision).”), and
the storage control unit stores, in the storage unit, the braking history information that further includes information indicating the time to collision (see at least Iyoda P. [‘0089]: “The first writing demand generating part 820 generates a data writing demand when a predetermined writing condition related to the operation of the PCS is met.  The first writing demand generating part 820 transmits the data writing demand to the information record ECU 7 via the wired transmission/reception part.  In the first embodiment, as an example, it is assumed that the first writing demand generating part 820 transmits the data writing demand when the TIC becomes less than or equal to a predetermined threshold Th2 (>Th1).  The data writing demand is transmitted with information with which the information record ECU 7 can identify the data to be written.”).

Regarding claim 7, Iyoda discloses a management system comprising:
a vehicle control device (see at least Iyoda P. [0082]: “In the example illustrated in FIG. 3, as an example, the ECUs 80 include a PCS(Pre-Crash Safety)-ECU 80-1, a brake ECU 80-2, and an engine ECU 80-N. The detection/measurement devices 81 include a forward radar sensor 81-1, an image sensor 81-2, .  . . and an acceleration sensor 81-M. In the following, the term "ECU 80-#" represents an arbitrary ECU of the ECUs 80-1 through 80-N.”) mounted on each of a plurality of vehicles (see at least Iyoda P. [0070]: “The information collection system 1 includes an on-vehicle device 2 installed on a vehicle and a server 3.  The server 3 is disposed remotely with respect to the on-vehicle device 2.  It is noted that it is assumed that a plurality of vehicles have the on-vehicle devices 2, respectively.”); and
a management device capable of communicating with the vehicle control device, wherein the management device includes a storage unit (see at least Iyoda P. [0026]: “According to one aspect of the present invention, the vehicle information generating part generates vehicle information representing a state of the vehicle.  The term "state of the vehicle" covers a concept that includes a movement state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operation instructions of the control, instruction values of the control, etc.), a traveling state of the vehicle (distance toward the preceding vehicle, etc.), a operation state of the vehicle (an accelerator pedal position signal and switch operation signals, etc.), an occupant state of the vehicle, etc. The vehicle event detection part of the on-vehicle device detects the vehicle event.”), and
the vehicle control device includes:
a braking unit configured to brake a vehicle mounting the vehicle control device (see at least Iyoda P. [0154]: “equipment or specification of the vehicle (a brake mechanism”);
an obstacle detection unit configured to detect an obstacle in front of the vehicle (see at least Iyoda P. [0088]: “For example, the first instruction value generating part 810 calculates, based on detection information (obstacle information) from the forward radar sensor 81-1”);
a braking control unit configured to control a brake of the vehicle by the braking unit (see at least Iyoda P. [0081]: “Further, the vehicle information to be written is control instruction values generated by a brake ECU, the vehicle information generating part may be implemented by the brake ECU in the on-vehicle electronic device group 8.  It is noted that the vehicle information to be written may be images captured by an on-vehicle image sensor (camera), detection information of an on-vehicle radar sensor, an accelerator signal, control instruction values for a drive apparatus, histories of states of flags related to various controls, diagnosis information, a state of an on-vehicle battery, etc.”) based on a detection condition of the obstacle (see at least Iyoda P. [0088]: “For example, the first instruction value generating part 810 calculates, based on detection information (obstacle information) from the forward radar sensor 81-1, a time before the collision of the vehicle with respect to the forward obstacle, that is to say, ITC (Time To Collision).  Then, the first instruction value generating part 810 outputs an automatic brake operation demand (instruction) via the wired transmission/reception part when the TTC becomes less than or equal to a predetermined threshold Th1.”);
an acquisition unit configured to acquire position information indicating a position of the vehicle (see at least Iyoda P. [0079]: “It is noted that, in the following, as an example, it is assumed that the detection/measurement devices 81 include a GPS (Global Positioning System) receiver that calculates the vehicle position.”); and
a storage control unit configured to store, in the storage unit, braking history information that includes the position information acquired when the brake of the vehicle is performed by the braking unit under control of the braking control unit (see at least Iyoda P. [0085]: “The vehicle events are behaviors of the vehicle caused by control values calculated for controlling the vehicle, operation signals generated in response to operations of vehicle occupants, etc., for example.  There are various vehicle events, and thus the types of the vehicle events to be detected are predetermined according to an analysis purpose, etc. For example, the types of the vehicle events to be detected include … a sudden braking operation that could cause ABS (Antilock Brake System) to be operated if it were performed under rainy situations, an emergency braking operation that is more emergent than the sudden braking operation, and a sudden steering operation.”; P. [0115]-[0119]: “Here, the information that represents the four items described hereinafter can be used as the first information to determine whether the information acquisition condition described hereinafter is met.  It is noted that the term "vehicle event" in the following (1) through (4) means the vehicle event that the vehicle event detection part 101 detects. (1) a surrounding circumstance of the vehicle at the detection timing of the vehicle event (referred to as "a first item", hereinafter).  (2) a state of the vehicle at the detection timing of the vehicle event (referred to as "a second item", hereinafter). (3) a type of the vehicle event (referred to as "a third item", hereinafter). (4) a past detection situation (history) of the same type of the vehicle event (referred to as "a fourth item", hereinafter).”; P. [0123]: “Further, the first information acquisition part 1041 can identify the position (i.e., a detection position of the vehicle event) of the vehicle at the detection timing of the vehicle event based on information that can be obtained via the wired transmission/reception part 25 from the element of the on-vehicle electronic device group 8.”).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (US 20160364921), hereinafter Iyoda, in view of Takahara (US 20170016737), hereinafter Takahara. 

	Regarding claim 5, Iyoda discloses the device of claim 1.
	Iyoda does not explicitly teach a display control unit configured to display information indicating a position where the vehicle is braked on a map displayed on a display unit, based on the position information included in the braking history information stored in the storage unit.
	In the same field of endeavor, Takahara teaches a display control unit configured to display information indicating a position where the vehicle is braked on a map displayed on a display unit, based on the position information included in the braking history information stored in the storage unit (see at least Takahara P. [0061]: “When the information indicating the guidance target point is distributed, in the vehicle C, the control unit 200 acquires the information and records the acquired information in the storage medium 300, etc. In such a state, the control unit 200, with the process of the navigation program 210, determines a current position of the vehicle C based on the output signals of the GPS receiver 410, the vehicle speed sensor 420, and the gyro sensor 430. When the current position approaches the guidance target point, the control unit 200 provides the guidance to prevent the sudden brake operation at the guidance target point.  That is, the control unit 200 outputs, to the user I/F unit 450, a control signal so as to provide the guidance indicating that the guidance target point is a point at which the sudden brake operation frequently occurs.  As a result, an image indicating the point at which the sudden brake operation frequently occurs is displayed on the display part of the user I/F unit 450”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device of Iyoda with the braking location display of Takahara in order to (Takahara P. [0061]).

Regarding claim 8, Iyoda discloses the system of claim 7.
Iyoda does not explicitly teach wherein the management system further includes a display control unit configured to display information indicating a position where the vehicle is braked on a map displayed on a display unit, based on the position information included in the braking history information stored in the storage unit.
	In the same field of endeavor, Takahara teaches wherein the management system further includes a display control unit configured to display information indicating a position where the vehicle is braked on a map displayed on a display unit, based on the position information included in the braking history information stored in the storage unit (see at least Takahara P. [0061]: “When the information indicating the guidance target point is distributed, in the vehicle C, the control unit 200 acquires the information and records the acquired information in the storage medium 300, etc. In such a state, the control unit 200, with the process of the navigation program 210, determines a current position of the vehicle C based on the output signals of the GPS receiver 410, the vehicle speed sensor 420, and the gyro sensor 430. When the current position approaches the guidance target point, the control unit 200 provides the guidance to prevent the sudden brake operation at the guidance target point.  That is, the control unit 200 outputs, to the user I/F unit 450, a control signal so as to provide the guidance indicating that the guidance target point is a point at which the sudden brake operation frequently occurs.  As a result, an image indicating the point at which the sudden brake operation frequently occurs is displayed on the display part of the user I/F unit 450”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device of Iyoda with the braking location display of Takahara in order to (Takahara P. [0061]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (US 20160364921), hereinafter Iyoda, in view of Takahara (US 20170016737), hereinafter Takahara, and Gokan et al. (US 20190071074), hereinafter Gokan.

	Regarding claim 6, Iyoda discloses the device of claim 4.
	Iyoda does not explicitly teach wherein the braking control unit controls the braking unit to apply an alarm brake in a case where the time to collision is less than a first time, and controls the braking unit to apply an emergency brake in a case where the time to collision is less than a second time which is shorter than the first time, and the vehicle control device further includes a display control unit configured to display information indicating a position where the emergency brake is applied on a map displayed on a display unit, based on the position information included in the braking history information stored in the storage unit.
	In the same field of endeavor, Gokan teaches wherein the braking control unit controls the braking unit to apply an alarm brake in a case where the time to collision is less than a first time, and controls the braking unit to apply an emergency brake in a case where the time to collision is less than a second time which is shorter than the first time (see at least Gokan Fig. 4; P. [0029]: “After the execution of the automatic brake control is permitted, the distance between the host vehicle and the pedestrian candidate is divided by the relative speed (=host vehicle speed) to calculate the predicted time-to-contact TTC.  Then, it is determined whether the predicted time-to-contact TTC is less than or equal to the alarm threshold value TTC1, less than or equal to the preliminary braking threshold value TTC2, and less than or equal to the main braking threshold value TTC3.  When the predicted time-to-contact TTC becomes less than or equal to the alarm threshold value TTC1, an automatic brake control using an alarm is started.  When the predicted time-to-contact TTC becomes less than or equal to the preliminary braking threshold value TTC2, preliminary braking with slow braking in addition to the alarm is started.  When the predicted time-to-contact TTC becomes less than or equal to the main braking threshold value TTC3, main braking with sudden braking in addition to the alarm is started.  "TTC" is an acronym for "Time To Collision."”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of automatically applying variable braking force based on time to collision as taught by Gokan in the vehicle control device of Iyoda which calculates time to collision in order to avoid hitting obstacles such as pedestrians while giving a driver time to respond to an obstacle without relying entirely on maximum emergency braking with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Iyoda and Gokan does not explicitly teach wherein the vehicle control device further includes a display control unit configured to display information indicating a position where the emergency brake is applied on a map displayed on a display unit, based on the position information included in the braking history information stored in the storage unit.
In the same field of endeavor, Takahara teaches wherein the vehicle control device further includes a display control unit configured to display information indicating a position where the emergency brake is applied on a map displayed on a display unit, based on the position information included in the braking history information stored in the storage unit (see at least Takahara P. [0061]: “When the information indicating the guidance target point is distributed, in the vehicle C, the control unit 200 acquires the information and records the acquired information in the storage medium 300, etc. In such a state, the control unit 200, with the process of the navigation program 210, determines a current position of the vehicle C based on the output signals of the GPS receiver 410, the vehicle speed sensor 420, and the gyro sensor 430. When the current position approaches the guidance target point, the control unit 200 provides the guidance to prevent the sudden brake operation at the guidance target point.  That is, the control unit 200 outputs, to the user I/F unit 450, a control signal so as to provide the guidance indicating that the guidance target point is a point at which the sudden brake operation frequently occurs.  As a result, an image indicating the point at which the sudden brake operation frequently occurs is displayed on the display part of the user I/F unit 450”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device of Iyoda with the braking location display of Takahara in order to warn the driver against excess vehicle speed before arriving at a target point with known sudden braking (Takahara P. [0061]).

	Regarding claim 9, Iyoda discloses the system of claim 7.
	Iyoda further teaches wherein the obstacle detection unit calculates a time to collision indicating a time until the vehicle collides with the obstacle (see at least Iyoda P. [0088]: “For example, the first instruction value generating part 810 calculates, based on detection information (obstacle information) from the forward radar sensor 81-1, a time before the collision of the vehicle with respect to the forward obstacle, that is to say, ITC (Time To Collision).  Then, the first instruction value generating part 810 outputs an automatic brake operation demand (instruction) via the wired transmission/reception part when the TTC becomes less than or equal to a predetermined threshold Th1.”), the storage control unit stores, in the storage unit, the braking history information that further includes information indicating the time to collision (see at least Iyoda P. [0085]: “The vehicle events are behaviors of the vehicle caused by control values calculated for controlling the vehicle, operation signals generated in response to operations of vehicle occupants, etc., for example.  There are various vehicle events, and thus the types of the vehicle events to be detected are predetermined according to an analysis purpose, etc. For example, the types of the vehicle events to be detected include … a sudden braking operation that could cause ABS (Antilock Brake System) to be operated if it were performed under rainy situations, an emergency braking operation that is more emergent than the sudden braking operation, and a sudden steering operation.”; P. [0115]-[0119]: “Here, the information that represents the four items described hereinafter can be used as the first information to determine whether the information acquisition condition described hereinafter is met.  It is noted that the term "vehicle event" in the following (1) through (4) means the vehicle event that the vehicle event detection part 101 detects. (1) a surrounding circumstance of the vehicle at the detection timing of the vehicle event (referred to as "a first item", hereinafter).  (2) a state of the vehicle at the detection timing of the vehicle event (referred to as "a second item", hereinafter). (3) a type of the vehicle event (referred to as "a third item", hereinafter). (4) a past detection situation (history) of the same type of the vehicle event (referred to as "a fourth item", hereinafter).”; P. [0123]: “Further, the first information acquisition part 1041 can identify the position (i.e., a detection position of the vehicle event) of the vehicle at the detection timing of the vehicle event based on information that can be obtained via the wired transmission/reception part 25 from the element of the on-vehicle electronic device group 8.”).
Iyoda does not explicitly teach the braking control unit controls the braking unit to apply an alarm brake in a case where the time to collision is less than a first time, and controls the braking unit to apply an emergency brake in a case where the time to collision is less than a second time which is shorter than the first time, and the management device further includes a display control unit configured to display information indicating a position where the emergency brake is applied on a map displayed on a display unit provided in the vehicle or the management device, based on the position information included in the braking history information stored in the storage unit.
(see at least Gokan Fig. 4; P. [0029]: “After the execution of the automatic brake control is permitted, the distance between the host vehicle and the pedestrian candidate is divided by the relative speed (=host vehicle speed) to calculate the predicted time-to-contact TTC.  Then, it is determined whether the predicted time-to-contact TTC is less than or equal to the alarm threshold value TTC1, less than or equal to the preliminary braking threshold value TTC2, and less than or equal to the main braking threshold value TTC3.  When the predicted time-to-contact TTC becomes less than or equal to the alarm threshold value TTC1, an automatic brake control using an alarm is started.  When the predicted time-to-contact TTC becomes less than or equal to the preliminary braking threshold value TTC2, preliminary braking with slow braking in addition to the alarm is started.  When the predicted time-to-contact TTC becomes less than or equal to the main braking threshold value TTC3, main braking with sudden braking in addition to the alarm is started.  "TTC" is an acronym for "Time To Collision."”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of automatically applying variable braking force based on time to collision as taught by Gokan in the vehicle control device of Iyoda which calculates time to collision in order to avoid hitting obstacles such as pedestrians while giving a driver time to respond to an obstacle without relying entirely on maximum emergency braking with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Iyoda and Gokan does not explicitly teach the management device further includes a display control unit configured to display information indicating a position where the emergency brake is applied on a map displayed on a display unit provided in the vehicle or the 
In the same field of endeavor, Takahara teaches the management device further includes a display control unit configured to display information indicating a position where the emergency brake is applied on a map displayed on a display unit provided in the vehicle or the management device, based on the position information included in the braking history information stored in the storage unit (see at least Takahara P. [0061]: “When the information indicating the guidance target point is distributed, in the vehicle C, the control unit 200 acquires the information and records the acquired information in the storage medium 300, etc. In such a state, the control unit 200, with the process of the navigation program 210, determines a current position of the vehicle C based on the output signals of the GPS receiver 410, the vehicle speed sensor 420, and the gyro sensor 430. When the current position approaches the guidance target point, the control unit 200 provides the guidance to prevent the sudden brake operation at the guidance target point.  That is, the control unit 200 outputs, to the user I/F unit 450, a control signal so as to provide the guidance indicating that the guidance target point is a point at which the sudden brake operation frequently occurs.  As a result, an image indicating the point at which the sudden brake operation frequently occurs is displayed on the display part of the user I/F unit 450”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the device of Iyoda with the braking location display of Takahara in order to warn the driver against excess vehicle speed before arriving at a target point with known sudden braking (Takahara P. [0061]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662